Case 7:19-cv-10950-JCM Document 45 Filed 09/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RYANCHANDLER °
Plaintiff, TRIAL ORDER
-against- 19 Civ. 10950 (JCM)
CITY OF MOUNT VERNON, ef al.,
Defendants.
- x

 

The following dates shall apply to the trial of this matter:

1.

The Court has requested that Jury Selection and Trial begin on January 24, 2022. Once the
trial calendar is finalized, the Court will confirm the date or notify the parties of any
changes.

Joint Pre-Trial Order, including complete exhibit and witness lists, must be filed by
November 12, 2021. Please review the Court’s Individual Rules of Practice for further
instruction. Counsel shall pre-mark all exhibits.

Proposed voir dire must be filed by November 12, 2021.

Proposed jury instructions and a proposed verdict form must be filed by November 12,
2021. Each party must submit a complete jury instruction for each claim or defense the
party wishes to present to the jury, and each proposed jury instruction shall indicate the
authority for the requested instruction and, if a pattern instruction is used, whether the
proposed instruction has been adapted or modified.

Any motions in limine shall be filed by November 12, 2021.

Responses to motions in limine must be filed by November 24, 2021.

Final Pre-Trial Conference will be held on January 10, 2022 at 10:00 a.m. in Courtroom
421.

The aforementioned papers shall be filed with the Clerk of the Court. Counsel shall

simultaneously provide courtesy copies to Chambers. Counsel shall also provide the Court with
courtesy copies of all exhibits in both electronic and hard-copy formats, as well as any deposition
transcripts to be used at trial, at least five days prior to the Final Pre-Trial Conference.

Dated: September 13, 2021

White Plains, New York
SO ORDERED:

é A Lc ie LY “a é Wy “ Cady fier os
JUDITH C. McCARTHY
United States Magistrate Judge

 

 
